OPINION — AG — **** NURSING HOMES — REVOCATION OF LICENSES **** THE STATE COMMISSIONER OF HEALTH MAY LOOK ONLY TO THE REQUIREMENTS OF STATE LAW AND REGULATIONS IN DETERMINING WHETHER A NURSING HOME LICENSE SHOULD BE RENEWED. THE STATE FIRE MARSHALL MAY NOT APPROVE OR DISAPPROVE THE CONTINUED OPERATION OF A NURSING HOME FACILITY BASED ON THE PROVISIONS OF MUNICIPAL ORDINANCES, HIS AUTHORITY BEING LIMITED TO THE ENFORCEMENT OF CERTAIN STATE STATUTES AND REGULATIONS.  CITE: 63 O.S. 1971 1-802 [63-1-802], 63 O.S. 1971 1-805 [63-1-805], 63 O.S. 1971 1-807 [63-1-807], 74 O.S. 1975 Supp., 324.11 [74-324.11], 74 O.S. 1971 324.4 [74-324.4] (MICHAEL CAUTHRON)